Citation Nr: 0516135	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  94-44 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a right fifth finger 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from March 1984 to December 
1991.

In January 1992, the RO issued a rating decision that denied 
service connection for residuals of an injury to the right 
fifth finger.  The veteran did not appeal that rating 
decision and it became final.  This matter comes before the 
Board of Veterans' Appeals (Board) from an April 1994 RO 
rating decision that denied entitlement to service connection 
for residuals of injury to the right little finger.  In 
December 1996 the Board remanded this issue to the RO for 
appropriate action.  Although the RO had considered the issue 
to be entitlement to service connection, the Board later 
determined that the issue on appeal should have been whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection.  In November 1999 
the Board remanded this matter to the RO for appropriate 
action.  In May 2004 the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for a right fifth finger disorder, and then 
remanded the claim for service connection to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The objective medical evidence of record fails to 
establish a link between the veteran's right fifth finger 
disorder and any incident of his active military service.

2.  There objective medical evidence of record fails to show 
that the veteran's right fifth finger disorder increased in 
severity during his active military service.


CONCLUSION OF LAW

A right fifth finger disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1113 (West 
2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b).

The veteran contends that his right fifth finger disorder 
resulted from service.  It is clear from the record that the 
veteran has a flexion deformity or Boutonniere deformity of 
the right fifth finger which pre-existed service.  Service 
medical records show that at his induction examination in 
September 1993, it was noted that the veteran had an 
ankylosed right fifth finger of the second joint.  He had 
lacerated a palmar tendon of the right fifth joint and could 
not straighten the middle joint or flex the distal segment.  
He could make a reasonably good fist.  An orthopedic 
consultation of the right little finger showed that the 
veteran had an estimated 75 percent function of the fifth 
digit.  He was found to be eligible for entry into service.  
Thus, in order for service connection to be granted, it must 
be shown that the pre-existing right fifth finger disorder 
was aggravated by active duty service.

Viewing the evidence in a light most favorable to the 
veteran, the Board notes that there are service medical 
records which show that the veteran was seen for complaints 
regarding his right fifth finger disorder, but there is no 
indication that this was anything more than residual pain or 
that the right fifth finger disorder increased in severity 
during service.  Fusion was recommended by one orthopedic 
doctor, but not by the other; and although fusion surgery was 
scheduled on one date, the veteran did not undergo that 
procedure.  An x-ray in service showed status post fracture 
of the proximal phalanx, right 5th finger, with secondary 
degenerative change and deformity of PIP joint.  He declined 
a separation examination.  This evidence does not, in and of 
itself, show that the veteran's right fifth finger disorder 
increased in severity beyond the natural progression.  

A review of post-service VA medical records, dated from 1992, 
also reveals no competent evidence of any permanent increase 
in severity of the veteran's right fifth finger disorder.  
These records show that the veteran was seen for various 
complaints regarding his right fifth finger.  In November 
1992 physical therapy was recommended, but it was then noted 
that all trauma to the right little finger was done prior to 
service and the veteran was not eligible for VA to provide a 
splint.  In February 1993 it was noted that he had two failed 
reconstructions of that finger.  Objective examination showed 
decreased range of motion and chronic flexion deformity.  X-
rays showed chronic Boutonniere's and degenerative joint 
disease of the PIP joint of the right little finger.  PIP 
joint fusion was recommended and scheduled, but the veteran 
missed the appointment for surgery.

On VA examination in May 1994 it was noted that he had 
degenerative joint disease and boutonniere deformity of the 
right fifth small finger.  The PIP joint was fixed at 80 
degrees and the DIP joint was able to flex to 45 degrees.  On 
VA examination in November 1994 it was noted that his right 
little finger was fused at 45 degrees and the had lost 
extension of the tip of the proximal PIP joint, but he had no 
complaints related to the little finger.  Based on the 
veteran's reported history and clinical examination, the VA 
examiner concluded that the right fifth finger injuries and 
deformity all occurred prior to his entry into service.  A 
December 1996 x-ray showed mild degenerative joint disease of 
the right little finger.  On VA examination in March 1997 the 
veteran reported he received a lot of injuries from playing 
football, before service and during service.  He reported he 
injured his right fifth finger, but did not indicate whether 
this was before and/or during service.  The diagnoses 
included Boutonniere deformity, right fifth finger proximal 
IPJ, with decreased range of motion and flexion deformity.  
An x-ray showed flexion deformity of the right little finger 
with probable old trauma.  On VA examination in April 1997, 
the examiner noted that the veteran's complaints related to 
his right little finger occurred prior to his injury in 
service, and that after having reviewed the copies of the 
veteran's service records, the examiner found no records of 
any significant degree of injury.  

On VA examination in December 2001 the diagnoses included 
status post trauma to the right fifth finger resulting in 
flexion deformity, which is a boutonniere deformity, which 
occurred prior to active duty and was considered non-military 
related, and which caused the veteran "significant pain".  
An x-ray showed an apparent flexion contracture of the PIP 
joint of the right fifth finger.  Thus, as indicated above, 
while the post-service medical records and reports are 
replete with evidence showing that the right fifth finger 
disorder pre-existed service, there is no competent evidence 
showing that this disorder increased in severity during 
service.

In view of the absence of any evidence in the service and 
post-service medical records of an increase in the severity 
of the veteran's right fifth finger disorder beyond the 
natural progression of the disease during service, and in 
view of the absence of a persuasive and probative medical 
opinion that the veteran's right fifth finger disorder was 
related to or aggravated by any incident of service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a right fifth 
finger disorder.  The Board has also considered the veteran's 
own assertions that his right fifth finger disorder is 
related to service, however, the veteran is a layperson and 
as a layperson he has no competence to give a medical opinion 
on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
Since the most probative competent medical evidence reflects 
that the veteran's right fifth finger deformity is not 
related to service, the Board finds that the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303, Gilbert, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent him a notice letter in June 
2004. 

In this case, the initial RO rating decision was made in 
April 1994, before the VCAA was enacted, and the VCAA notice 
was given to the veteran in June 2004.  Fortunately, the 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated that 
it was not requiring the voiding or nullification of any AOJ 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.  Under the VCAA, VA has a duty to 
notify an appellant and his representative of any information 
and evidence needed to substantiate and complete a claim, and 
to inform the appellant whose responsibility it is to obtain 
the needed information.  The appellant was specifically so 
informed in a letter dated in June 2004.  The Board finds 
that the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. § 5103 in that he 
was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  Thus, the notification 
requirement of the VCAA has been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran.  He has not cited any 
private treatment sources for his right fifth finger 
disorder.  With regard to a VA examination, the Board notes 
that the veteran underwent several VA examinations, in 1994, 
1997, and 2001, which specifically discussed his right fifth 
finger disorder.  Thus, the Board finds that VA has satisfied 
the duty to assist the veteran in this matter.


ORDER

Service connection for a right fifth finger disorder is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


